DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on 07/21/2022 has overcome the rejections to claims 1-3. Claim 4 remains rejected. A more detailed discussion on the merits of the claims is given below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saeki (US 20190383985 A1; previously relied upon).
Saeki discloses a display device (display device 1B, shown in at least Fig 10 and described in at least ¶¶ 0106-0116) comprising: 
a plurality of light sources (light sources 3G-3I); and 
a light guide plate (light guide plate 2) configured to guide light incident from each of the light sources (shown as first-third lights, L7-L9) to cause part of the light to exit from a light exit surface (shown display patterns P7-P9 via dot groups 5G-5I, shown in Fig 10 and described in at least ¶ 0110), wherein the light guide plate (2) comprises 
a first outgoing structure region (region of P7) comprising a plurality of first outgoing structures (plurality of dots 4 in dot group 5G) each having an incident direction that causes an intensity of light exiting in a first predetermined direction to be largest for the first predetermined direction coincident with a first direction of light emission from a first light source (L7 from 3G; this functionality is explained in detail in the first embodiment of display device 1 with reference to Figs 5A-6B and ¶¶ 0068-0082 as well as Table 1, shown above, which describes specific examples; the examiner notes that ¶ 0107 describes the same components as those of the display device 1 are designated by the same reference numerals and detailed description thereof will be omitted; the examiner further notes that ¶ 0068 describes an ideal reflection angle, and that an ideal reflection angle necessarily requires and necessarily requires an ideal incident angle for “an intensity of light exiting in a first predetermined direction to be largest”), 
a second outgoing structure region (region of P9) comprising a plurality of second outgoing structures (plurality of 4 in 5I) each having an incident direction that causes an intensity of light exiting in a second predetermined direction to be largest for the second predetermined direction coincident with a second direction of light emission from a second light source (from 3I; shown in Figs 5A-5B and described in ¶¶ 0068-0082; ¶ 0068 specifically cites an ideal reflection angle which necessitates ideal incident angles (or directions)) located adjacent to the first light source (adjacent to 3G, with adjacent as interpreted as near), and 
a third outgoing structure region (region of P8) comprising a plurality of third outgoing structures (plurality of 4 in 5H) each having an incident direction that causes an intensity of light exiting in a third predetermined direction (shown in Figs 5A-5B and described in ¶¶ 0068-0082) to be largest for the third predetermined direction coincident with a third direction of light from a position located between the first light source and the second light source (between 3G and 3I, shown in Fig 10; see also Figs 5A-5B and ¶¶ 0068-0082; ¶ 0068 specifically describes an ideal reflection angle which necessitates ideal incident angles (or directions)), wherein 
the third outgoing structure region (region of P8) is located between the first outgoing structure region and the second outgoing structure region (between regions of P7 and P9), and 
the plurality of first outgoing structures, the plurality of second outgoing structures, and the plurality of third outgoing structures each have a reflective surface with a curved surface (plurality of 4 in 5G-5I each have a curvature as shown in at least Figs 5A-6B).

Anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983)), and lack of novelty is the epitome of obviousness (May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))). It is the examiner’s position that the claim limitations are anticipated. However, if an alternate interpretation may be taken, the examiner has provided the obviousness rationales below. 
With regard to the first, second, and third predetermined directions (respectively), Saeki at least suggests an intensity of light exiting a first, second, and third predetermined direction (respectively), largest coincident with a first direction, second direction, and a third direction (respectively) from a first direction of light emission, a second direction of light emission, and a position located between the first light source and the second light source (respectively) due to the configurations shown in Figs 5A-6B, description in ¶¶ 0068-0082 and examples shown in Table 1. Additionally, ¶ 0068 specifically describes an ideal reflection angle which necessitates ideal incident angles (or directions). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Saeki as at least suggesting an intensity of light exiting a first, second, and third predetermined direction (respectively), largest coincident with a first direction, second direction, and a third direction (respectively) from a first direction of light emission, a second direction of light emission, and a position located between the first light source and the second light source (respectively).
Table 1 of Saeki

    PNG
    media_image1.png
    229
    693
    media_image1.png
    Greyscale


Further, since Saeki at least suggests results effective solutions of the predetermined directions (described above), specifically including an intensity of light exiting a first, second, and third predetermined direction (respectively), largest coincident with a first direction, second direction, and a third direction (respectively) from a first direction of light emission, a second direction of light emission, and a position located between the first light source and the second light source (respectively), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the predetermined direction and the incident directions of Saeki as an intensity of light exiting a first, second, and third predetermined direction (respectively), largest coincident with a first direction, second direction, and a third direction (respectively) from a first direction of light emission, a second direction of light emission, and a position located between the first light source and the second light source (respectively)  for the benefit of obtaining maximum lighting efficiency.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 5:
The closest prior art of record, Saeki fails to disclose, teach, suggest or render obvious the combined structure and functionality of the predetermined curvature varies as set forth in the claim.
Re Claim 6:
The claim contains allowable subject matter due to its dependence on intervening claim 5.

Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Saeki (US 20190383985 A1; previously relied upon; “Saeki”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a first predetermined direction to be largest for the first predetermined direction lying within a first angle range centered on a first direction of light emission from a first light source and a second angle range centered on a second direction of light emission from a second light source located adjacent to the first light source as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Saeki is given in the Office Action filed on 04/26/2022.
Re Claims 2-3:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, with regard to claim 4, filed 07/21/2022 have been fully considered but they are not persuasive.
With regard to claim 4, on at least Pages 9-12 in the Remarks section, Applicant argues that Saeki does not disclose, teach, suggest, or render obvious an intensity of light exiting a first, second, and third predetermined direction (respectively), largest coincident with a first direction, second direction, and a third direction (respectively) from a first direction of light emission, a second direction of light emission, and a position located between the first light source and the second light source (respectively). The examiner respectfully disagrees and directs applicant to the description of an ideal reflection angle which necessitates idea incident angles (or directions). Therefore, the rejection is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875